Case 1:21-cr-00046-RDM Document 21 Filed 04/16/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. Criminal No.: 1:21-mj-00347

BRADY KNOWLTON

LAL Lh SP Lr

MOTION TO WITHDRAW AS ATTORNEY OF RECORD
TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
COMES NOW DAVID FINN, the attorney of record for Defendant in the above styled and

numbered cause and moves the Court to be allowed to withdraw as the Defendant’s attorney of

record.
WHEREFORE, the undersigned counsel prays that he be allowed to withdraw as attorney

of record for the Defendant in this case.

Respectfully Submitted,

/s/ David Finn

DAVID FINN

SBOT: 07026900
judgefinn@davidfinn.com
MILNER & FINN

2828 N. Harwood Street, Suite 1950
Dallas, Texas 75201

Office: (214) 651-1121

Fax: (214) 953 1366

ATTORNEY FOR DEFENDANT

CERTIFICATE OF SERVICE

I, DAVID FINN, hereby certify a true and correct copy of the foregoing motion was

delivered by ECF filing to AUSA on this the 16" day of April, 2021.

{sf David Finn
DAVID FINN

 
